PER CURIAM.
|,In September 2015, respondent pleaded guilty to making and subscribing a false income tax return. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Richard Z. Johnson, Jr., Louisiana Bar Roll number 18966, be and he hereby is suspended from the practice of law for a period of three years, retroactive to December 4, 2015, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, *125with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
KNOLL, J., dissents and assigns reasons.